OFFICE   OF THE ,4?-TORNEY   GENERAL   . STATE OF TEXAS

    JOHN CORNYN




                                                   March 25,2002



The Honorable Juan J. Hinojosa                                Opinion No. JC-0483
Chair, Committee on Criminal Jurisprudence
Texas House of Representatives                                Re: Whether the term of a justice of the peace
P.O. Box 2910                                                 may be reduced from four to two years as a result
Austin, Texas 78768-2910                                      of redistricting (RQ-0447-JC)


Dear Representative       Hinojosa:

          You request an Attorney General Opinion about article V, section 18(c) and (d) of the Texas
Constitution, concerning changes in precinct boundaries for certain elected officials. You ask
whether a justice of the peace elected to a four-year term can be forced to run for reelection the
following year because of redistricting.’ Article V, section 18(c) of the Texas Constitution provides
that a justice of the peace whose precinct is abolished by the redrafting of precinct lines will serve
out the term for which he or she was elected in the precinct in which he or she resides when the
redistricting becomes effective. See TEX.CONST.art. V, 8 18(c). Thus, a justice of the peace elected
to a four-year term is entitled to finish out that term, even though the precinct in which he or she is
elected is abolished by redistricting.

        Your question arises from the redistricting ofjustice of the peace precincts in Dallas County
and concerns its effect on the justice of a precinct abolished in the redistricting process.* Article V,
section 1S(a) authorizes the commissioners court of each county to divide the county into precincts,
the number depending upon the population classification applicable to the county. Each county with
a population of 50,000 “shall be divided into not less than four and not more than eight precincts.”
See TEX. CONST.art. V, 8 18(a) (counties with a population of 18,000 or more but less than 50,000
shall be divided into not less than two and not more than eight precincts). Under this provision, the
commissioners court may redraw precinct boundaries as needed for the convenience of the people.
See State ex rel. Dowlen v. Rigsby, 17 Tex. Civ. App. 171,43 S.W. 271 (Tex. Civ. App. 1897), writ
rerdper curiam, 91 Tex. 351,43 SW. 1101 (1897).




        ‘Letter from Honorable Juan J. Hinojosa, Chair, House Committee on Criminal Jurisprudence,           to Honorable
John Comyn, Texas Attorney General (Oct. 7,ZOOl) (on file with Opinion Committee).

          ‘Letter from Judge Luis Sepulveda, Justice of the Peace, Dallas County, Precinct 6, Place 1, to Mr. John Dahill,
Office of Dallas County District Attorney (July 19,200l) (on file with Opinion Committee) (attached to Request Letter).
The Honorable    Juan J. Hinojosa   - Page 2    (JC-0483)




         When a commissioners court redraws precinct lines, some of the county’s commissioners,
justices of the peace, and constables may no longer reside in the precincts to which they were
elected. See Harris County Comm ‘rs Court v. Moore, 420 U.S. 77 (1975) (abstention doctrine
invoked in suit by justices of the peace and constables displaced by boundary changes because of
unsettled state law issues). The Texas Supreme Court determined in Tarrant County v. Ashmore,
635 S.W.2d 417,422 (Tex. 1982), cert denied, 459 U.S. 1038 (1982), that justices ofthe peace and
constables who were removed from office by the redrafting of precinct boundary lines had no claim
for salaries for the unserved portion of their terms. However, article V, section 18 of the Texas
Constitution was subsequently amended to provide that when the boundaries of the precincts are
changed, each justice and constable in office or elected to a term of office:

                shall serve in the precinct in which the person resides for the term to
                which each was elected or appointed, even though the change in
                boundaries places the person’s residence outside the precinct for
                which he was elected or appointed, abolishes the precinct for which
                he was elected or appointed, or temporarily results in extra Justices
                or Constables serving in a precinct. When, as a result of a change of
                precinct boundaries, a vacancy occurs in the office of Justice of the
                Peace or Constable, the Commissioners Court shall fill the vacancy
                by appointment until the next general election.

TEX. CONST. art. V, 8 18(c); Act of May 19, 1983, 68th Leg., R.S., 1983 Tex. Gen. Laws 6721,
6722, adopted Nov. 8, 1983; see 1985 Tex. Gen. Laws app. at C-19 (Amendments                     to the
Constitution, Votes on Proposed Amendments to the Texas Constitution, 1875- 1985).

         Subsection 18(c) thus preserves the term of office of justices of the peace and constables
when a precinct boundary change places the officer’s residence outside the precinct for which he or
she was elected. See TEX. LEG. COUNCIL,ANALYSISOFPROPOSEDCONSTITUTIONALAMENDMENTS
A~PEARJNGON NOV. 8,1983 BALLOT,INFO.REPORTNO.83-4, at 8 (Aug. 1983); see also TEX. Lot.
GOV’TCODEANN. 9 81.021(b) (V emon 1999). When precinct boundaries are changed, article V,
section 18(c) of the Texas Constitution requires that each incumbent will serve in the new precinct
in which he or she resides on the effective date of the change. See Tex. Att’y Gen. LO-93-045.
Thus, the justice of the peace of a precinct abolished by redistricting is entitled by article V, section
18(c) of the Texas Constitution to serve out his or her term in the precinct in which he or she resides.
The justice’s salary and expenses continue to be set by the commissioners                court pursuant
to chapter 152, subchapter B of the Local Government Code. See TEX. Lot. GOV’T CODE ANN.
$8 152.011-.013 (Vernon 1999); Tex. Att’y Gen. LO-98-067, at 6; LO-94-034. In addition, section
291.004 of the Local Government Code provides that, “[i]f requested by a justice of the peace of a
county who handles an average of more than 50 cases a month during the 12 months preceding the
date of the request, the commissioners court of the county shall furnish the justice of the peace with
The Honorable Juan J. Hinojosa      - Page 3      (JC-0483)




suitable office space and necessary telephones,    equipment,   and supplies.”   TEX. Lot. GOV’T CODE
ANN. § 291.004(a) (Vernon 1999).

         If the commissioners court establishes a new precinct in which no justice of the peace resides,
it “shall fill the vacancy by appointment until the next general election.” See TEX. CONST. art. V,
$8 18,28; Williams v. Castleman, 247 S.W. 263 (Tex. 1922); Tex. Att’y Gen. Op. No. H-564 (1975).
No vacancy exists in any precinct in which a justice of the peace resides and continues in office
pursuant to article V, section 18(c) of the Texas Constitution. A justice of the peace elected to a
four-year term is entitled to finish out his term, even though the precinct to which he or she is elected
is abolished by redistricting.     He or she is not required to resign from the office and to run for
reelection instead of serving out his or her full four-year term.
The Honorable   Juan J. Hinojosa    - Page 4     (JC-0483)




                                         SUMMARY

                          Pursuant to article V, section 18(c) of the Texas Constitution,
                a justice of the .peace elected to a four-year terrn is entitled to serve
                out his or her term of office in the precinct in which he or she resides
                when the precinct to which he or she was elected is abolished by
                redistricting. The justice of the peace is not required to resign from
                the office and to run for reelection instead of serving out the full four-
                year term.

                                                 Yo rs ve     truly



                                               d&CT
                                                 JOkN     CORNYN
                                                 Attorney General of Texas



HOWARD G. BALDWIN, JR.
First Assistant Attorney General

NANCY FULLER
Deputy Attorney General - General Counsel

SUSAN DENMON GUSKY
Chair, Opinion Committee

Susan L. Garrison
Assistant Attorney General, Opinion Committee